FILE COPY




                                   No. 07-13-00244-CV


Patty A. Akins                               §     From the County Court at Law No 1
 Appellant                                           of Potter County
                                             §
v.                                                 February 23, 2015
                                             §
FIA Card Services, N.A.                            Opinion by Justice Pirtle
  Appellee                                   §



                                   J U D G M E N T

       Pursuant to the opinion of the Court dated February 23, 2015, it ordered,

adjudged and decreed that the portion of the trial court’s final summary awarding

judgment in favor of FIA Card Services, N.A. is reversed and the cause is remanded to

the trial court for further proceedings. It is further ordered that the remaining portion of

the final summary judgment ordering that Patty A. Akins take nothing by her

counterclaims is affirmed.

       It is further ordered that all costs be assessed against the parties incurring them.

       It is further ordered that this decision be certified below for observance.

                                           oOo